Citation Nr: 0620711	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for right knee 
patellar tendonitis, currently rated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for left knee 
patellar tendonitis, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for left elbow 
disorder.  

4.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1999 to 
September 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the RO in a June 2004 rating decision 
increased the ratings for the veteran's bilateral knee 
disorders to 10 percent each.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination for his joints was done by 
a physician's assistant in September 2003.  The Board finds 
that a remand is warranted for a more contemporaneous VA 
examination to be conducted by an appropriate VA medical 
examiner, other than a physician's assistant.  The veteran's 
entrance examination upon entry into service showed that he 
had a preexisting left elbow disorder.  Service medical 
records revealed that the veteran was treated for a left 
elbow sprain.  Post-service medical records indicated that 
the veteran has left elbow pain and a history of left elbow 
sprain.  Clarification is needed from the VA examiner as to 
whether the veteran has a current left elbow disorder whether 
it was aggravated by service.  

The post-service medical evidence showed that the veteran has 
breathing problems and a diagnosis of chronic obstructive 
pulmonary disease.  Service medical records included 
treatment for bronchitis.  Thus the VA examiner should 
provide a nexus opinion as to whether it is at least as 
likely as not that any current respiratory disorder is due to 
the veteran's service.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran as 
to the type of evidence that is needed to establish both 
disability ratings and effective dates for the issues on 
appeal.  
Accordingly this matter is remanded for the following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
examiner/examiners, other than a 
physician's assistant, to determine the 
following:

a.) The current nature and severity 
of his service-connected patellar 
tendonitis of both knees.  It is 
imperative that the claims file be 
made available to the examiner in 
connection with the examination.  The 
examination should include any 
diagnostic tests or studies for an 
accurate assessment of the disorders.  
The examiner is to comment on whether 
the veteran has slight, moderate, and 
severe subluxation or lateral 
instability in his right and left 
knees.  Range of motion findings 
should be provided and the examiner 
should explain whether the veteran 
has functional loss due to pain and 
weakness causing additional 
disability beyond that reflected on 
range of motion measurements.  
Consideration also should be given to 
weakened movement, excess 
fatigability, and incoordination;  

b.)  the nature and etiology of any 
left elbow disorder.  It is 
imperative that the claims file be 
made available to and be reviewed by 
the examiner in connection with the 
examination.  All clinical and any 
special test findings should be 
clearly reported.  The examiner 
should provide a diagnosis of any 
left elbow disorder and an opinion as 
to the etiology of any left elbow 
disability, to include the following: 
whether it is at least as likely as 
not that the veteran's preexisting 
left elbow disorder was aggravated by 
his left elbow injury in service;  

c.)  the nature and etiology of the 
veteran's respiratory disorder.  It 
is imperative that the claims file be 
made available to and be reviewed by 
the examiner in connection with the 
examination.  All clinical and any 
special test findings should be 
clearly reported.  The examiner 
should provide an opinion as to the 
etiology of the respiratory disorder 
and should state whether it is at 
least as likely as not that the 
veteran's respiratory disorder is due 
to service, to include treatment for 
bronchitis while on active duty.  

A complete rationale should be provided 
for all opinions expressed.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



